DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 6, filed 4/06/2021, with respect to the rejection(s) of amended claim(s) 45 under Zhamu have been fully considered and are persuasive.  Therefore, the rejection under 35USC102 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35USC103 over He et al. (“A novel bath lily-like graphene sheet-wrapped nano-Si composite as a high performance anode material for Li-ion batteries” RSC Advances, 2011, 1, 958-960, pub. 9/07/2011, hereafter He) in view of Zhamu et al. (US 2010/0176337 A1, hereafter Zhamu ‘337).
Applicant’s arguments with respect to amended claim 45 and dependent claims 46-47, 49-53, and 55-60 have been considered but are moot because the new ground of rejection does not rely on Zhamu under 35USC102; the arguments as presented do not apply to the combination below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 45-47, 49-53, and 55-59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He et al. (“A novel bath lily-like graphene sheet-wrapped nano-Si composite as a high performance anode material for Li-ion batteries” RSC Advances, 2011, 1, 958-960, pub. 9/07/2011, hereafter He) in view of Zhamu et al. (US 2010/0176337 A1, hereafter Zhamu ‘337).
With regard to claim 45 and 49, He teaches a material comprising nanostructured particles comprising aggregated sheets of a wrinkled graphene based material comprising graphene sheets having a wrinkled (crinkled) morphology with stacking at the ridges (as seen in fig. 2a-2d) (claim 49) due to aggregation of sheets [pg. 958, col. 2, paragraph 2; pg. 959, col. 1, paragraph 3; fig. 2a-2d]; and 
He teaches that the particle size of the capsules is 1 μm to 5 μm [pg. 2 col. 1 paragraph 3] which is adjacent to the claimed range but does not explicitly teach a size of less than 1 μm. However, in the same field of endeavor, Zhamu ‘337 teaches that a preferred size for electrode active material particles is less than 2 μm [0105].  Based on the teachings of Zhamu ‘337 one of ordinary skill in the art would have found it obvious to try smaller versions of the particles of He since particles of less than 2 μm are known to be effective in electrode active materials [Zhamu 0105] which would obviate the claimed range.
With regard to claims 46-47, and 56, He does not explicitly teach the claimed surface area.  However, He teaches that graphene has a theoretical surface area of 2630 m2
With regard to claims 50-51, He does not teach performing the claimed measurements. However, these properties would be based on the material composition and He should therefore exhibit the claimed properties due to teaching graphene based materials [pg. 958, col. 2, paragraph 2; pg. 959, col. 1, paragraph 3; fig. 2a-2d].  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim
With regard to claim 52, He does not explicitly teach the thicknesses of the ridges.  However, this would be based on the size of the particle and changes in size would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04 IV.
With regard to claim 53, the claimed production steps are considered product by process limitations that would result in a nanostructured particle with the claimed crumpled structure, which is taught by He as detailed in the rejection of claim 45 above. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi,
With regard to claim 55, He teaches a size of nanostructured particles used as an anode material of 1 μm to 5 μm [pg. 2 col. 1 paragraph 3], which overlaps and obviates the claimed ranges.
With regard to claims 57-59, He teaches the particles are used as a battery anode [pg. 1 col. 2 paragraph 2].

Claims 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He and Zhamu ‘337 as applied to claim 45 above, and further in view of Logan (US 2008/0292912, hereafter Logan).
With regard to claim 60, He does not explicitly teach the device the crumpled particles are used for is a fuel cell.  However, in a field of endeavor relevant to the problem solved (applications of carbon materials), Logan discloses a microbial fuel cell comprising graphite particles, powder, and reticulated vitreous carbon [0006, 0021, 0036, and 0103].
Logan further teaches that the MFC comprises:
an anode chamber having an anode [0013], wherein at least a part of the anode is formed by graphitic particles [0006, 0021, 0036, and 0103];
a cathode chamber having a cathode [0014];
a cation exchange membrane disposed between the anode chamber and the cathode chamber [0021]; and
a plurality of electrogenic microbes disposed on the anode to increase a power density of the microbial fuel cell [0033, 0037, and 0100]; 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        


/MIRIAM STAGG/           Supervisory Patent Examiner, Art Unit 1724